Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments Regarding Applicant’s Amendment and Arguments
The amendment filed December 02, 2020 has been entered.
It is noted that the status identifier for claim 15 should read, “Currently Amended” rather than “Original”.
With regard to the rejection of claims 1-17 under 35 U.S.C. § 101, Applicant’s arguments have been fully considered and are persuasive.  The rejection on this ground is therefore withdrawn.
The rejection of claim 15 under 35 U.S.C. § 101 is withdrawn in response to the amendment.  
The rejection under 35 U.S.C. § 112(b) is withdrawn in response to the amendment.
The rejection under 35 U.S.C. §§ 102(a)(1) and 103 are withdrawn in response to Applicant’s arguments, in light of the amendment.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Jonathan M. Benns (Reg. No.53983) on March 08, 2021.
The application has been amended as follows: 
In the Claims

	In claim 19, line 1, remove “claim 19,” and replace with “claim 18,”.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent Application Publication 20190080483 to Mammou et al. teaches a system which compresses attribute information for a point cloud, wherein attribute values are predicted based at least in part on attribute values of neighboring points.  Further teaches sorting points according to their associated Morton codes in an ascending order.
	U.S. Patent Application Publication 20190236403 to Lilley et al. teaches converting massive point cloud datasets to a hierarchical storage format, sorting data points, leaf nodes, and nodes ordered by a one dimensional Morton-encoded index.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417.  The examiner can normally be reached on Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JON CHANG/Primary Examiner, Art Unit 2665